DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 07/23/2021.  These drawings are acceptable.



Election/Restrictions
Claims 21-28, 49-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/25/2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 9-11, 13-16, 18, 29-31, 33, 37-39, 41-44, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200169593 A1 KATSAVOUNIDIS; Ioannis et al. (hereafter KATSAVOUNIDIS), and further in view of WO 2017130183 A1 CARMEL SHARON et al. (hereafter Carmel).
Regarding claim 1, KATSAVOUNIDIS discloses A method for optimization of video encoding using perceptual quality assessment (i.e.Fig.1), comprising: producing candidate encodes of a source video using a plurality of encoding configurations (i.e.Fig.1, [60]-[61], [113], wherein encoding application generates subsequence encode point from source media sequence, and the subsequence encode point is the claimed candidate encode); computing quality of experience (QoE) scores for each of the candidate encodes (i.e.[77], wherein the quality score is the claimed QoE); comparing the QoE scores of the plurality of candidate encodes to determine a lowest bitrate encode that achieve a target QoE score (i.e.Figs.1, 5, [56]-[57], [83], [122]-[123], wherein the quality scores of subsequence encode points/candidates are compared to obtain a minimum quality subsequence encode point with lowest quality score, and the subsequence 132 comprising the encode points is associated with a target metric value 
KATSAVOUNIDIS fails to disclose selecting the lowest bitrate encode that achieve the target QoE score as an optimized output video.
However, Carmel teaches selecting the lowest bitrate encode that achieve the target QoE score as an optimized output video (i.e. page 32, lines 26-34).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method for optimization of video encoding using perceptual quality assessment disclosed by KATSAVOUNIDIS to include the teaching in the same field of endeavor of Carmel, in order to provide a encoding system for video encoding configuration and optimization, as identified by Carmel (i.e. page 1, lines 2-4).
Regarding claims 2, 30, Carmel teaches The method of claim 1, further comprising: computing QoE scores for the candidate encodes at a scene, segment, chunk, chapter, or asset level; comparing the QoE scores at the scene, segment, chunk, chapter, or asset level for each of candidate encodes to select lowest bitrate encodes at a scene, segment, chunk, chapter, or asset level that achieve the target QoE score; and joining the selected scenes, segments, chunks, chapters, or assets that achieve the target QoE score to form the optimized output video that achieves the target QoE score (i.e. page 6 lines 7-13, page 33, lines 23-28).
Regarding claims 3, 31, KATSAVOUNIDIS discloses The method of claim 1, further comprising: computing benchmark QoE scores of a benchmark encode that achieves a desired QoE, or video quality, at a scene, segment, chunk, chapter, or asset level; and utilizing the benchmark QoE scores as the target QoE scores (i.e.[130]).
Regarding claims 5, 33, KATSAVOUNIDIS discloses The method of claim 1, further comprising: performing quality checks to qualify the candidate encodes; and excluding 
Regarding claims 9, 37, KATSAVOUNIDIS discloses The method of claim 1, further comprising: computing QoE scores for the candidate encodes as adapted to a target display device; and selecting the lowest bitrate encode that achieves the target QoE score adapted to a target display device (i.e.[26]).
Regarding claims 10, 38, KATSAVOUNIDIS discloses The method of claim 1, further comprising: computing QoE scores for the candidate encodes adapted to multiple target display devices; and selecting the lowest bitrate encode that achieves the target QoE scores across all the target display devices (i.e.[81]).
Regarding claims 11, 39, KATSAVOUNIDIS discloses The method of claim 1, wherein the encoding configurations are set to produce candidate encodes at different resolutions, frame rates, and dynamic ranges (i.e.[87]-[88]).
Regarding claims 13, 41, KATSAVOUNIDIS discloses The method of claim 1, further comprising: selecting the target QoE score considering popularity and viewership of an asset; and selecting the lowest bitrate encode that achieves the target QoE score (i.e.[26]-[27]).
Regarding claims 14, 42, KATSAVOUNIDIS discloses The method of claim 1, further comprising: computing the QoE score of an adaptive bitrate (ABR) ladder, the ABR ladder including a plurality of profiles, each profile specifying a different stream quality and/or resolution; and optimizing the profiles of the ABR ladder by selecting, removing, or adding bitrates to maximize playback viewer experience across display devices (i.e.[04], [42]).
Regarding claims 15, 43, KATSAVOUNIDIS discloses The method of claim 1, further comprising: measuring delivery performance at a per-view level of a content delivery network to deliver content encoded using an ABR ladder; computing a maximum QoE score achieved across 
Regarding claims 16, 44, KATSAVOUNIDIS discloses The method of claim 1, further comprising: measuring playback performance at a per-view level of a video player to playback content encoded using an ABR ladder; computing a maximum QoE score achieved across viewer devices considering playback experience; and setting the target QoE score as the maximum QoE score (i.e.[08]-[10]).
Regarding claims 18, 46, KATSAVOUNIDIS discloses The method of claim 1, further comprising: producing candidate encodes for every profile of an ABR ladder including a plurality of profiles, each profile specifying a different stream quality and/or resolution; and selecting the lowest bitrate encode that achieve the target QoE score for each profile of the ABR ladder (i.e.[04]).
Regarding claim 29, see the rejection for claim 1.
Claims 4, 6, 17, 32, 34, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATSAVOUNIDIS, in view of Carmel, and further in view of US 20090086816 A1 Leontaris; Athanasios et al. (hereafter Leontaris).
Regarding claims 4, 32, Leontaris teaches The method of claim 1, further comprising: producing a content complexity metric by pre-processing source content to determine relative difficulty for encoding the source content; and utilizing the content complexity metric to determine one or more of candidate encode configurations or length of segments of the candidate encodes (i.e.[32], [76], [115]-[116]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references KATSAVOUNIDIS, Carmel and Leontaris before him/her, to modify the method for optimization of video encoding using 
Regarding claims 6, 34, Leontaris teaches The method of claim 1, wherein the quality checks include validation of the quality of the image of the candidate encodes, the validations including checks for one or more of banding, blocking, exposure shift, color shift, skin tone deviation, highlight details, shadow details, and texture details (i.e.[115]).
Regarding claims 17, 45, Leontaris teaches The method of claim 1, further comprising: identifying display devices used to view the source video, wherein the source video is one of a live or on-demand video asset; computing a maximum QoE score achieved across viewer devices playing the source video; and selecting the lowest bitrate encode that achieves the target QoE score (I.e.[67]).
Claims 7, 8, 12, 19, 20, 35, 36, 40, 47, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATSAVOUNIDIS, in view of Carmel, and further in view of US 20200288164 A1 Lin; Yunbiao et al. (hereafter Lin).
Regarding claims 7, 35, Lin teaches The method of claim 1, wherein the quality checks include validations of structure of the candidate encodes, the validations including one or more of to ensure that the bitstream is not corrupted or to ensure that parity checks in the candidate encodes are correct (i.e.[111]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references KATSAVOUNIDIS, Carmel and Lin before him/her, to modify the method for optimization of video encoding using 
Regarding claims 8, 36, Lin teaches The method of claim 1, further comprising selecting the lowest bitrate encode that achieve QoE score that is within a Just Noticeable Difference (JND) from the target QoE score (i.e.[98]).
Regarding claims 12, 40, Lin teaches The method of claim 1, further comprising: identifying content quality of the source video; adjusting the target QoE score in accordance with the content quality; and selecting the lowest bitrate encode that achieves the target QoE score as adjusted (i.e.[65]).
Regarding claims 19, 47, Lin teaches The method of claim 1, wherein the encoding configurations are set to produce candidate encodes using all available encoding standards, configurations, and implementations (i.e.[133]).
Regarding claims 20, 48, Lin teaches The method of claim 1, further comprising: producing candidate encodes using multiple encoders, each of the multiple encoders having a different encoding and/or delivery cost; and selecting the encode that provides the target QoE score at the lowest encoding and/or delivery cost (i.e.[105]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20180234700 A1, US 20100091841 A1, US 20190045193 A1.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487